 1                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     EMERY D. SOOS,                    ) NO. CV 17-6863-JLS (KS)
11                                     )
                     Plaintiff,
12           v.                        )
                                       ) JUDGMENT
13                                     )
     THOMAS E. PRICE, et al,           )
14
                                       )
15                                     )
                     Defendant.
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge, IT IS ADJUDGED that the decision of the Commissioner of Social
20   Security is affirmed, and the above-captioned action is dismissed with prejudice.
21
22   DATED: April 10, 2019
23                                                        ________________________________
                                                               JOSEPHINE L. STATON
24
                                                          UNITED STATES DISTRICT JUDGE
25
26
27
28

                                                  1
